DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on August 3, 2021 is acknowledged. Claims 21-38 remain pending. Applicant amended claims 21, 22, 28, 30, 32, 34, 35, 37 and 38 to obviate the various objections and 35 U.S.C. 112 rejections set forth in the previous Office action. 
Terminal Disclaimer
The terminal disclaimer filed on August 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,357,772 B2, US 10,675,626 B2 and US 10,960,397 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. Naturally, the obviousness double patenting rejections set forth in the previous Office action have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021 is being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Claim Objections
Claims 22, 37 and 38 are objected to because of the following informalities:  
In line 1 of claim 22, the limitation “or” should be changed to “of”.
A period is missing at the end of claim 22.  
In claims 37 and 38, the limitation “at least of the at least one detectable labels” should be changed to “at least one of the one or more detectable labels”. 
Appropriate corrections are required. 
Multiple attempts were made to contact Thomas Meyers to resolve the above-identified objections via an examiner’s amendment, but the attempts were unsuccessful. 
Allowable Subject Matter

The following is an examiner’s statement of reasons for indication of allowable subject matter:
Anderson et al. (US 7,041,481 B2) disclose a method of using an immiscible fluid to partition a biological sample fluid mixture within a microfluidic network (see Figs. 3-5 and lines 33-40, col. 8), and maintaining the partitions in an array for analysis (see lines 42-50, col. 9). However, Anderson et al. do not disclose a method in which a sample fluid fills microwells of a microfluidic network, and an immiscible fluid is subsequently used to displace the sample fluid that is not within the microwells, so as to partition the sample fluid into sub-volumes of the sample fluid retained by the microwells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797